Citation Nr: 1601399	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  09-01 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to a higher initial disability rating for sinusitis, currently evaluated as 0 percent (noncompensable) disabling for the period prior to February 28, 2013.

2.  Entitlement to a higher disability evaluation for sinusitis, currently evaluated as 50 percent disabling for the period from February 28, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served for twenty years on active duty from September 1986 to September 2006.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision of the RO (Salt Lake City, Utah) that, in pertinent part, granted service connection for sinusitis evaluated as 0 percent (noncompensable) disabling effective October 1, 2006.  The Veteran timely appealed for a higher initial rating.  In December 2007, jurisdiction of his appeal was transferred to the RO in Denver, Colorado.

In August 2012, the Veteran testified during a hearing before the undersigned at the RO.

In December 2012, the Board remanded the matter for additional development.  In March 2013, VA's Appeals Management Center (AMC) increased the disability evaluation to 50 percent for sinusitis, effective February 28, 2013.  Because higher evaluations are available for sinusitis prior to February 28, 2013, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2013, the AMC also granted service connection for neuroma of the right thumb, and assigned an initial zero percent (noncompensable) evaluation, effective October 1, 2006.  As the record reflects no disagreement with either the initial rating or the effective date assigned, it appears that the AMC's grant of service connection has resolved that matter, and it is no longer before the Board.

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for higher compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work.  The Veteran has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

The issue of an increased disability evaluation for sinusitis for the period from February 28, 2013, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period from October 1, 2006, through December 8, 2010, the Veteran's sinusitis has been manifested primarily by occasional sinus congestion, facial pressure, and headaches; neither incapacitating episodes requiring prolonged antibiotics treatment, nor three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting are shown.  Nor is there evidence of nasal polyps or traumatic deviation of the nasal septum.

2.  For the period from December 9, 2010, through February 27, 2013, the Veteran's sinusitis has been manifested primarily by daily headaches, chronic nasal congestion, and a purulent discharge that is comparable to more than six non-incapacitating episodes per year of sinusitis; evidence of osteomyelitis following radical surgery, or repeated surgeries are not shown.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for sinusitis, for the period from October 1, 2006, through December 8, 2010, are not met or nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.97, Diagnostic Codes 6502, 6510 to 6514, 6522 (2015).

2.  The criteria for a 30 percent, but no higher, disability rating for sinusitis, for the period from December 9, 2010, through February 27, 2013, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.97, Diagnostic Codes 6510 to 6514 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

The Veteran's claim for higher initial ratings arises from his disagreement with the initial evaluations assigned, following the grant of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim decided on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked, or was outstanding that might substantiate the claim.  The case was thereafter remanded for additional development, including examination.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of sinusitis.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment and daily activities.

Service connection has been established for sinusitis, effective October 1, 2006.  The RO currently assigned an initial 0 percent (noncompensable) disability rating under 38 C.F.R. § 4.97, Diagnostic Code 6513, pertaining to sinusitis, maxillary, chronic, for the rating period prior to February 28, 2013.  The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Under the General Rating Formula for sinusitis (Diagnostic Codes 6510 through 6514), a 10 percent rating requires one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating requires three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating requires osteomyelitis following radical surgery or; near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Codes 6510 through 6514 (2015).

A note following Diagnostic Codes 6510 through 6514 defines an incapacitating episode of sinusitis as one that requires bed rest and treatment by a physician.

Alternatively, pursuant to Diagnostic Code 6522, a 10 percent disability rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of the nasal passages on both sides or complete obstruction on one side.  A 30 percent disability rating is warranted for allergic or vasomotor rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2015).

Moreover, pursuant to Diagnostic Code 6502, a 10 percent rating is warranted for traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6502 (2015).

Historically, the Veteran was treated for complaints of nasal congestion and discomfort on occasion in active service.  Examination in January 1995 with a nose flexiscope revealed a left septal spur with impingement mid turbinate; the assessment then was sinusitis.  VA records show complaints of headaches, dizziness, and lightheadedness in May 2006.  Computed tomography scans of the head at that time were normal.

VA records, dated in May 2006, show a history of nasal allergies and current complaints of nasal stuffiness and post-nasal drip throughout the year.  The Veteran reported using a steroid nasal spray and antihistamine medications with some relief of his symptoms.  Examination revealed that the nasal septum was midline; there were edematous turbinates on both sides.  Assessments included allergic rhinitis causing post-nasal drip and nasal stuffiness; and recurrent sinusitis, secondary to nasal allergies.   

During a May 2006 VA examination, the Veteran reported a history of multiple allergies since he was in high school.  He last received an allergy shot in 1994.  He also reported treatment for sinusitis or sinus congestion, and reported having sinus congestion about twice a year.  The last time was about two years ago, and he was treated with antibiotics.  On examination, his sinuses were normal.  The assessment was sinusitis/hay fever.  The examiner noted that the Veteran currently did not have sinusitis.  He had mild nasal congestion and rhinitis, as well as a history of multiple allergies.

Private records show that the Veteran was given new prescriptions for treatment of seasonal allergies in June 2007.

X-rays taken of the sinuses in February 2009 reveal that the frontal, ethmoid, maxillary, and sphenoid sinuses were unremarkable.  There was no mucosal thickening or air-fluid levels, and the nasal septum was midline.

The report of a February 2009 VA examination reflects that the Veteran continued to have nasal drainage and nasal stuffiness, which had worsened.  Current symptoms include some nasal drainage daily and some nasal congestion daily.  He also took medication for a facial pressure sensation occurring twice weekly.  With the medication that he used, his allergy symptoms and nasal symptoms currently had no effect on his occupation.  The Veteran reported no history of antibiotics use in the last couple of years.  He also reported that, when pollen counts were high, he avoided outside activities when possible.

Examination of the Veteran's face in February 2009 revealed no tenderness, or swelling, or redness over the sinuses.  There was a slight septal spur on the left naris, which perhaps obstructed the nasal naris on the left approximately 15 percent to 20 percent.  The nasal mucosa was normal in color.  There was some slight drainage in the nose.  The throat and neck were normal.  Sinus X-rays were normal.  The diagnosis was allergic rhinitis.  The examiner noted that the Veteran currently had no signs of sinusitis.

Private records show that the Veteran was treated with prescribed medications for sinusitis in April 2010.

During a December 9, 2010 VA examination, the Veteran reported that his sinus condition had worsened.  Current symptoms reported included interference with breathing, chronic nasal congestion, and a nasal discharge both from the nose and post-nasal drip.  The discharge was often yellowish in color; and the Veteran experienced runny nose, itchy eyes, and daily headaches.  The Veteran reported no incapacitating episodes during the past year related to his sinuses, and reported that his sinus condition had not necessitated prolonged antibiotic dosing.  His need for antibiotics had been sporadic and not on a yearly basis.  He did not miss work because of his sinus condition.  Daily activities were limited to the extent that he limited bending over because of sinus pressure.

Examination of the sinuses in December 2010 revealed no obvious nasal polyps or permanent hypertrophy of the turbinates.  The nares were patent, and there were no obvious septal deviations, scarring, or deformity of the nose.  Sinuses were nontender.  There was clear discharge in both nares, but no purulent discharge.  The diagnosis was allergic/vasomotor rhinitis.  The examiner found insufficient current objective evidence to support a diagnosis of sinusitis.  

Private records, dated in May 2011, show that the Veteran was treated with antibiotics for a sinus infection.  At the time he reported severe headaches which had been present for six weeks or more, and a green/yellow nasal discharge.  The physician noted that the Veteran was started on antibiotics one week ago, and that he had another week to go on antibiotics treatment.  The Veteran was instructed to notify the physician if he needed more antibiotics.  The Veteran was to continue a sinus rinse daily, as well as nasal spray.  The physician noted that the Veteran was a candidate for immunotherapy, which could be done on a weekly basis with gradual buildup and eventual immunity to identify allergens. 

In August 2012, the Veteran testified that he wished to avoid surgery on his sinuses; and that, for the last year or so, he performed a nasal rinse with salt twice daily, which increased to three-to-four times daily when he had sinus drainage of different colors.  He also used a steroid nasal spray for periods of time, until he got a nose bleed; and he took over-the-counter medications to relieve inflammation.  The Veteran also had daily headaches, which dissipated with use of the nasal spray.

Following the Board's December 2012 remand, the Veteran underwent a VA examination in February 2013.  The examiner noted that the Veteran had been diagnosed with both chronic sinusitis and with allergic rhinitis; and that his medical history reflects that the chronic rhinitis with its associated nasal congestion led to chronic sinus congestion.  The Veteran had been treated for a sinus infection involving all of the sinuses in 1993; and, over the years, had been treated with a variety of modalities.  The Veteran was advised to have sinus surgery, but he declined.  

Current symptoms in February 2013 include daily nasal congestion, with occasional yellow or green nasal discharge.  When congested, the Veteran had difficulty breathing through his nose.  He also had daily headaches that localized to the area between his eyes and above his nose.  The Veteran used a "NettiPot" at least once a day, and sometimes twice a day, depending on the amount of congestion.  This mode of treatment was the most effective method found to keep his nose clear and allow him to breathe easily.  The Veteran also used a steroid nasal spray for periods of time, until a nose bleed occurred.  His last course of antibiotics for a sinus infection was approximately one-to-two months ago, and his symptoms resolved.  The Veteran also reported treatment with antibiotics for sinusitis at least once a year.

The February 2013 examiner made objective findings of chronic sinusitis affecting the ethmoid and maxillary sinuses; signs or symptoms attributed to chronic sinusitis included episodes of sinusitis, near constant sinusitis, headaches, and purulent discharge or crusting.  The total number of non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in the past twelve months was one.  The examiner indicated that the Veteran had no incapacitating episodes of sinusitis requiring prolonged (four-to-six weeks) antibiotics treatment in the past twelve months.  The Veteran had no sinus surgery.

The February 2013 examiner made objective findings of rhinitis.  There was less than 50 percent obstruction of the nasal passage on both sides due to rhinitis; neither side was completely obstructed.  There was no permanent hypertrophy of the nasal turbinates.  There were no nasal polyps.  No granulomatous conditions were found.

For the Period from October 1, 2006, through December 8, 2010 

In this case, the evidence reflects that, during the applicable period, the Veteran's sinusitis or allergic rhinitis has not approximated the criteria for a compensable disability rating under any applicable diagnostic code.  The Veteran reported having sinus congestion about twice a year in 2006.  While the evidence shows daily nasal congestion and some facial pressure sensation in February 2009, there is no evidence for purulent discharge or crusting.  Hence, three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting are not shown to warrant an initial compensable disability rating under the General Rating Formula for sinusitis (Diagnostic Codes 6510 through 6514).

Here, the Veteran also reported receiving treatment with antibiotics for sinusitis at least once yearly during the past several years; however, there is no showing of prolonged antibiotics treatment lasting from four-to-six weeks, or of any incapacitating episodes of sinusitis at any time to warrant an initial compensable rating under Diagnostic Codes 6510 through 6514.
  
Nor are there findings of greater than 50-percent obstruction of the nasal passages, or of nasal polyps at any time to warrant an initial compensable disability rating under Diagnostic Code 6522.  Sinus X-rays were normal in February 2009.  Traumatic deviation of the nasal septum is not demonstrated at any time to warrant an initial compensable rating under Diagnostic Code 6502.  

For the Period from December 9, 2010, through February 27, 2013 

Here, during the applicable period, the evidence shows chronic nasal congestion and a purulent discharge, as well as daily headaches.  Private records show treatment with antibiotics for a couple of weeks in May 2011.  The Veteran testified in August 2012 that, for at least the past year or so, he rinsed his sinuses at least twice daily to avoid surgery; and that he rinsed his sinuses more often when the nasal discharge was green or yellow.  The Board finds the Veteran's testimony to be credible.  He has consistently reported daily headaches, chronic nasal congestion, and a purulent discharge.

Taking into account his lay testimony, the Board concludes that these symptoms approximate the criteria for a 30 percent, but no higher, disability rating for sinusitis under the General Rating Formula (Diagnostic Codes 6510-6514) during the applicable period.  There is no indication in the record of any incapacitating episodes of sinusitis that required prolonged treatment with antibiotics, nor of any required surgeries; nor is there evidence of osteomyelitis.  The February 2013 examiner corroborated the absence of incapacitating episodes of sinusitis, as well as the lack of any sinus surgery.  Absent surgical intervention, the higher 50 percent rating is not for application and as such, the preponderance of the evidence is against such a rating.  

Accordingly, for the period from December 9, 2010, through February 27, 2013, a 30 percent rating is warranted for sinusitis under Diagnostic Codes 6510 through 6514.  38 C.F.R. § 4.7.  In reaching this decision, the Board has resolved any doubt in favor of the Veteran.


Extraschedular Consideration, prior to February 28, 2013

The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptoms, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.

Here, the symptomatology and impairment caused by the Veteran's service-connected disability are specifically contemplated by the rating criteria.  Specifically, he has chronic nasal congestion, daily headaches, and a purulent discharge; and he has been prescribed antibiotics for treatment of sinusitis at times.  There are no other ratable symptoms stemming from the disability that are not currently considered in the rating criteria, and no other signs of any functional impairment associated with the Veteran's sinusitis.  Thus, the Board finds that the rating criteria adequately cover his symptoms.

In this case, comparing the Veteran's disability level and symptomatology for the disability to the rating schedule, the Board finds that the degree of disability throughout the rating periods under consideration is contemplated by the rating schedule; therefore, the assigned ratings are adequate. In the absence of exceptional factors associated with the disability (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

For the period from October 1, 2006, through December 8, 2010, an initial compensable disability rating for sinusitis is denied.

For the period from December 9, 2010, through February 27, 2013, a disability rating of no more than 30 percent for sinusitis is allowed, subject to the regulations governing the award of monetary benefits.


REMAND

Evaluation of Sinusitis for the Period from February 28, 2013 

In evaluating the Veteran's request for a higher disability rating, the Board considers the medical evidence of record.  

Here, the Board notes that the AMC, in the March 2013 rating decision, awarded a 50 percent disability rating under the General Rating Formula for Sinusitis (Diagnostic Codes 6510 through 6514), pursuant to 38 C.F.R. § 4.97.  However, that disability rating applies only following radical surgery or after repeated surgeries.  The medical evidence of record reveals that the Veteran has not undergone any surgery for sinusitis, and has, in fact, refused suggested surgeries.  It is thus unclear to the Board on what basis such rating was assigned, including whether the 50 percent disability rating was assigned on an extraschedular basis.  This matter requires further clarification prior to the Board's adjudication of the appeal.

Accordingly, the case is REMANDED for the following action:

1. Review the Veteran's claims file and determine whether the 50 percent disability rating for sinusitis, for the period from February 28, 2013, had been assigned on an extraschedular basis; if so, obtain and associate with the Veteran's claims file (paper/electronic), a copy of the referral to the Director, Compensation and Pension Service, and any response received.

2.  Otherwise, and after ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal, taking into consideration all applicable rating criteria; and stage ratings pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


